Exhibit 10.1

THE BANCORP, INC.

2020 EQUITY INCENTIVE PLAN



ARTICLE 1 – GENERAL

 

Section 1.1      Purpose, Effective Date and Term.  The purpose of The Bancorp,
Inc. 2020 Equity Incentive Plan (the “Plan”) is to promote the long-term
financial success of The Bancorp, Inc. (the “Company”), and its Subsidiaries,
including The Bancorp Bank (the “Bank”), by providing a means to attract, retain
and reward individuals who contribute to such success and to further align their
interests with those of the Company’s stockholders through the ownership of
additional common stock of the Company. The “Effective Date” of the Plan shall
be the date the Plan satisfies the applicable stockholder approval
requirements.  The Plan shall remain in effect as long as any Awards are
outstanding; provided, however, that no Awards may be granted under the Plan
after the day immediately prior to the ten-year anniversary of the Effective
Date. Upon stockholder approval of this Plan, no further awards shall be granted
under The Bancorp, Inc. 2018 Equity Incentive Plan, which shall remain in
existence solely for the purpose of administering outstanding grants.

Section 1.2     Administration.  The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”), in accordance with
Section 5.1.

Section 1.3     Participation.  Each Employee, Consultant or Director of the
Company or any Subsidiary of the Company who is granted an Award in accordance
with the terms of the Plan shall be a “Participant” in the Plan.  The grant of
Awards shall be limited to Employees, Consultants and Directors of the Company
or any Subsidiary.

Section 1.4     Definitions.  Capitalized terms used in this Plan are defined in
Article 8 and elsewhere in this Plan.

ARTICLE 2 - AWARDS

Section 2.1     General.  Any Award under the Plan may be granted singularly or
in combination with another Award (or Awards).  Each Award under the Plan shall
be subject to the terms and conditions of the Plan and any additional terms,
conditions, limitations and restrictions as the Committee shall provide with
respect to the Award and as evidenced in the Award Agreement.  Subject to the
provisions of Section 2.8, an Award may be granted as an alternative to or
replacement of an existing Award under the Plan or any other plan of the Company
or any Subsidiary or as the form of payment for grants or rights earned or due
under any other compensation plan or arrangement of the Company or its
Subsidiaries, including without limitation the plan of any entity acquired by
the Company or any Subsidiary.  The types of Awards that may be granted under
the Plan include:

(a)        Stock Options.  A Stock Option means a grant under Section 2.2 that
represents the right to purchase shares of Stock at an Exercise Price
established by the Committee.  Any Stock Option may be either an Incentive Stock
Option (an “ISO”) that is intended to satisfy the requirements applicable to an
“Incentive Stock Option” described in Code Section 422(b), or a Non-Qualified
Stock Option (a “Non-Qualified Option”) that is not intended to be an ISO;
provided, however, that no ISOs may be granted (i) after the day immediately
prior to the ten-year anniversary of the Effective Date or the date the Plan is
approved by the Board, whichever is earlier; or (ii)  to a non-Employee.  Unless
otherwise specifically provided by its terms, any Stock Option granted to an
Employee under this Plan shall be an ISO to the maximum extent permitted. Any
ISO granted under this Plan that does not qualify as an ISO for any reason
(whether at the time of grant or as the result of a subsequent event) shall be
deemed to be a Non-Qualified Option. In addition, any ISO granted under this
Plan may be unilaterally modified by the Committee to disqualify such Stock
Option from ISO treatment such that it shall become a Non-Qualified Option;
provided, however, that any such modification shall be ineffective if it causes
the Award to be subject to Code Section 409A (unless, as modified, the Award
complies with Code Section 409A).

 

1 

 

(b)        Restricted Stock Awards.  A Restricted Stock Award means a grant of
shares of Stock under Section 2.3 for no consideration or such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan, subject to a vesting schedule or the
satisfaction of market conditions or performance conditions. 

(c)        Restricted Stock Units. A Restricted Stock Unit means a grant under
Section 2.4 denominated in shares of Stock that is similar to a Restricted Stock
Award except no shares of Stock are actually awarded on the date of grant of a
Restricted Stock Unit. A Restricted Stock Unit is subject to a vesting schedule
or the satisfaction of market conditions or performance conditions and shall be
settled in shares of Stock, provided, however, that in the sole discretion of
the Committee, determined at the time of settlement, a Restricted Stock Unit may
be settled in cash based on the Fair Market Value of a share of the Company’s
Stock multiplied by the number of Restricted Stock Units being settled.

Section 2.2     Stock Options. 

(a)        Grant of Stock Options. Each Stock Option shall be evidenced by an
Award Agreement that shall specify (i) the number of Stock Options covered by
the Award; (ii) the date of grant of the Stock Option; (iii) the vesting period
or conditions to vesting; and (iv) any other terms and conditions not
inconsistent with the Plan, including the effect of termination of a
Participant’s employment or Service, as the Committee may, in its discretion,
prescribe.

(b)        Terms and Conditions. A Stock Option shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event, however, shall a Stock Option expire
later than ten (10) years after the date of its grant (or five (5) years with
respect to ISOs granted to an Employee who is a 10% Stockholder).  The “Exercise
Price” of each Stock Option shall not be less than 100% of the Fair Market Value
of a share of Stock on the date of grant (or, if greater, the par value of a
share of Stock); provided, however, that the Exercise Price of an ISO shall not
be less than 110% of Fair Market Value of a share of Stock on the date of grant
if granted to a 10% Stockholder; provided further, that the Exercise Price may
be higher or lower in the case of Stock Options granted or exchanged in
replacement of existing Awards held by an Employee or Director of, or service
provider to, an acquired entity. The payment of the Exercise Price of a Stock
Option shall be by cash or, subject to limitations imposed by applicable law, by
such other means as the Committee may from time to time permit, including:
(i) by tendering, either actually or constructively by attestation, shares of
Stock valued at Fair Market Value as of the day of exercise; (ii) by irrevocably
authorizing a third party, acceptable to the Committee, to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the Stock
Option and to remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise; (iii) by a net settlement of the Stock Option, using a portion of the
shares obtained on exercise in payment of the Exercise Price of the Stock Option
(and if applicable, any required tax withholding); (iv) by personal, certified
or cashier’s check; (v) by other property deemed acceptable by the Committee; or
(vi) by any combination thereof. The total number of shares that may be acquired
upon the exercise of a Stock Option shall be rounded down to the nearest whole
share, with cash-in-lieu paid by the Company, at its discretion, for the value
of any fractional share.

(c)       Prohibition of Cash Buy-Outs of Underwater Stock Options. Under no
circumstances will any underwater Stock Options which were granted under the
Plan be repurchased by the Company without shareholder approval.

(d)        No Dividends. No dividends or Dividend Equivalent Rights shall be
paid on Stock Options.

 



2 

 

 



Section 2.3     Restricted Stock Awards.

(a)        Grant of Restricted Stock. Each Restricted Stock Award shall be
evidenced by an Award Agreement that shall specify (i) the number of shares of
Stock covered by the Restricted Stock Award; (ii) the date of grant of the
Restricted Stock Award; (iii) the vesting period; and (iv) any other terms and
conditions not inconsistent with the Plan, including the effect of termination
of a Participant’s employment or Service, as the Committee may, in its
discretion, prescribe. All Restricted Stock Awards shall be in the form of
issued and outstanding shares of Stock that, at the discretion of the Committee,
shall be either (x) registered in the name of the Participant and held by or on
behalf of the Company, together with a stock power executed by the Participant
in favor of the Company, pending the vesting or forfeiture of the Restricted
Stock; or (y) registered in the name of, and delivered to, the Participant. In
any event, the certificates evidencing the Restricted Stock Award shall at all
times prior to the applicable vesting date bear the following legend:

The Stock evidenced hereby is subject to the terms of an Award Agreement with
The Bancorp, Inc. dated [Date], made pursuant to the terms of The Bancorp, Inc.
2020 Equity Incentive Plan, copies of which are on file at the executive offices
of The Bancorp, Inc., and may not be sold, encumbered, hypothecated or otherwise
transferred except in accordance with the terms of such Plan and Award
Agreement, or such other restrictive legend as the Committee, in its discretion,
may specify. Notwithstanding the foregoing, the Company may in its sole
discretion issue Restricted Stock in any other approved format (e.g.,
electronically) in order to facilitate the paperless transfer of such Awards. In
the event Restricted Stock is not issued in certificate form, the Company and
the transfer agent shall maintain appropriate bookkeeping entries that evidence
Participants’ ownership of such Awards. Restricted Stock that is not issued in
certificate form shall be subject to the same terms and conditions of the Plan
as certificated shares, including the restrictions on transferability and the
provision of a stock power executed by the Participant in favor of the Company,
until the satisfaction of the conditions to which the Restricted Stock Award is
subject.

 

(b)        Terms and Conditions. Each Restricted Stock Award shall be subject to
the following terms and conditions:

(i)        No Dividends. No dividends shall be paid with respect to any
Restricted Stock Awards (whether subject to time-based or performance-based
vesting conditions) unless and until the Participant vests in the Restricted
Stock Award and only for dividends declared after the vesting date. Any stock
dividends declared on shares of Stock subject to a Restricted Stock Award shall
not vest, accrue or be paid. Only dividends declared after the vesting date will
be paid.

 

(ii)        Voting Rights. Unless the Committee determines otherwise with
respect to any Restricted Stock Award and specifies such determination in the
relevant Award Agreement, a Participant shall have voting rights related to the
unvested, non-forfeited Restricted Stock and the voting rights shall be
exercised by the Participant in his or her discretion.

 

(iii)        Tender Offers and Merger Elections. Each Participant to whom a
Restricted Stock Award is granted shall have the right to respond, or to direct
the response, with respect to the related shares of Restricted Stock, to any
tender offer, exchange offer, cash/stock merger consideration election or other
offer made to, or elections made by, the holders of shares of Stock. Such a
direction for any such shares of Restricted Stock shall be given by proxy or
ballot (if the Participant is the beneficial owner of the shares of Restricted
Stock for voting purposes) or by completing and filing, with the inspector of
elections, the trustee or such other person who shall be independent of the
Company as the Committee shall designate in the direction (if the Participant is
not such a beneficial owner), a written direction in the form and manner
prescribed by the Committee. If no such direction is given, then the shares of
Restricted Stock shall not be tendered.

 

(iv)       The Committee may, in connection with the grant of Restricted Stock
Awards, condition the vesting thereof upon the continued Service of the
Participant. The conditions for grant or vesting and the other provisions of
Restricted Stock Awards (including without limitation any applicable performance
measures) need not be the same with respect to each recipient.

 

3 

 

 

Section 2.4     Restricted Stock Units.

(a)       Grant of Restricted Stock Unit Awards.  Each Restricted Stock Unit
shall be evidenced by an Award Agreement which shall specify (i)  the number of
Restricted Stock Units covered by the Award; (ii)  the date of grant of the
Restricted Stock Units; (iii)  the restriction period (or vesting period) or
market conditions or performance conditions that must be satisfied in order to
vest in the Award; and (iv) any other terms and conditions not inconsistent with
the Plan, including the effect of termination of a Participant’s employment or
Services, as the Committee may, in its discretion, prescribe. Restricted Stock
Unit Awards shall be paid in shares of Stock, or in the sole discretion of the
Committee determined at the time of settlement, in cash or a combination of cash
and shares of Stock.

(b)       Terms and Conditions. Each Restricted Stock Unit Award shall be
subject to the following terms and conditions:

(i)        A Restricted Stock Unit shall be similar to a Restricted Stock Award
except that no shares of Stock are actually awarded to the recipient on the date
of grant. The Committee shall impose any conditions and/or restrictions on any
Restricted Stock Unit granted pursuant to the Plan as it may deem advisable,
including, without limitation, a requirement that Participants pay a stipulated
purchase price for each Restricted Stock Unit and time-based restrictions under
applicable laws or under the requirements of any Exchange or market upon which
such shares may be listed, or holding requirements or sale restrictions placed
by the Company upon vesting of such Restricted Stock Units.

(ii)        The Committee may, in connection with the grant of Restricted Stock
Units, condition the vesting thereof upon the continued Service of the
Participant. The conditions for grant or vesting and the other provisions of
Restricted Stock Units need not be the same with respect to each recipient. An
Award of Restricted Stock Units shall be settled as and when the Restricted
Stock Units vest.

 

(iii)        Subject to the provisions of the Plan and the applicable Award
Agreement, during the period, if any, set by the Committee, commencing with the
date of such Restricted Stock Unit for which such Participant’s continued
Service is required (the “Restriction Period”), and until the later of (A) the
expiration of the Restriction Period and (B) the date the applicable performance
measures (if any) are satisfied, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units.

 

(iv)        No Voting Rights and No Dividends. A Participant shall have no
voting rights with respect to any Restricted Stock Units. No dividends or
Dividend Equivalent Rights shall be paid on Restricted Stock Units.

 

Section 2.5     [Reserved]. 

Section 2.6     Vesting of Awards. The Committee shall specify the vesting
schedule or conditions of each Award. Awards under the Plan shall be granted to
Employees with a minimum vesting schedule of two years and nine months and
non-Employee Directors with a minimum vesting schedule of one year, with the
first installment vesting no earlier than the one-year anniversary of the date
of grant. If the right to become vested in an Award under the Plan (including
the right to exercise a Stock Option) is conditioned on the completion of a
specified period of Service with the Company or its Subsidiaries, without
achievement of performance measures or other performance objectives being
required as a condition of vesting, and without it being granted in lieu of, or
in exchange for, other compensation, then the required period of Service for
full vesting shall be determined by the Committee and evidenced in the Award
Agreement (subject to acceleration of vesting, to the extent permitted by the
Committee or set forth in the Award Agreement, in the event of the Participant’s
death, Disability, Retirement or Involuntary Termination following a Change in
Control). Notwithstanding anything to the contrary herein, except to the extent
specified in Section 4.1(c), at least ninety-five percent (95%) of all Awards
under the Plan shall be subject to a vesting requirement of at least one year of
Service following the grant of the Award.

 

4 

 

Section 2.7     Deferred Compensation. If any Award would be considered
“deferred compensation” as defined under Code Section 409A (“Deferred
Compensation”), the Committee reserves the absolute right (including the right
to delegate such right) to unilaterally amend the Plan or the Award Agreement,
without the consent of the Participant, to maintain exemption from, or to comply
with, Code Section 409A. Any amendment by the Committee to the Plan or an Award
Agreement pursuant to this Section shall maintain, to the extent practicable,
the original intent of the applicable provision without violating Code Section
409A. A Participant’s acceptance of any Award under the Plan constitutes
acknowledgement and consent to such rights of the Committee, without further
consideration or action. Any discretionary authority retained by the Committee
pursuant to the terms of this Plan or pursuant to an Award Agreement shall not
be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A.

Section 2.8     Prohibition Against Option Repricing.  Except for adjustments
pursuant to Section 3.4, and reductions of the Exercise Price approved by the
Company’s stockholders, neither the Committee nor the Board shall have the right
or authority to make any adjustment or amendment that reduces or would have the
effect of reducing the Exercise Price of a Stock Option previously granted under
the Plan, whether through amendment, cancellation (including cancellation in
exchange for a cash payment in excess of the Stock Option’s in-the-money value
or in exchange for Options or other Awards) or replacement grants, or other
means.

Section 2.9     Effect of Termination of Service on Awards. The Committee shall
establish the effect of a Termination of Service on the continuation of rights
and benefits available under an Award and, in so doing, may make distinctions
based upon, among other things, the cause of Termination of Service and type of
Award. Unless otherwise specified by the Committee and set forth in an Award
Agreement between the Company and the Participant or as set forth in an
employment agreement entered into by and between the Company and/or the Bank and
an Employee, the following provisions shall apply to each Award granted under
this Plan:

(a)       Upon a Participant’s Termination of Service for any reason other than
due to Disability, death, Retirement or termination for Cause, Stock Options
shall be exercisable only as to those shares that were immediately exercisable
by such Participant at the date of termination, and Stock Options may be
exercised only for a period of three (3) months following termination and any
Restricted Stock Award and Restricted Stock Unit that has not vested as of the
date of Termination of Service shall expire and be forfeited.

(b)       In the event of a Termination of Service for Cause, all Stock Options
granted to a Participant that have not been exercised and all Restricted Stock
Awards and Restricted Stock Units granted to a Participant that have not vested
shall expire and be forfeited.

(c)       Upon Termination of Service for reason of Retirement, Disability or
death: (i) vested Stock Options shall remain exercisable for a period of one (1)
year from the date of Retirement, Disability, or death, or if sooner, until the
expiration of the Stock Option term, (ii) all Stock Options, Restricted Stock
Awards and Restricted Stock Units shall, to the extent not fully vested, become
one-hundred percent (100%) vested on the one year anniversary of the date of
Termination of Service (since the one year vesting period coincides with the one
year permitted exercise period, notice of exercise shall be provided prior to
the expiration of the one year period following termination, with exercise
permitted immediately after the one year period) provided that no Stock Option
will become vested after the expiration of its term,; (iii) provided, further,
that no Stock Option shall be eligible for treatment as an ISO in the event such
Stock Option is exercised more than one year following Termination of Service
due to Disability and provided, further, in order to obtain ISO treatment for
Stock Options exercised by heirs or devisees of an optionee, the optionee’s
death must have occurred while employed or within three months of Termination of
Service.

(d) Upon Termination of Service for reason of Disability or death, Restricted
Stock Awards that are subject to the satisfaction of specific performance
measures shall vest at the date of death or Disability, based on the period of
the Participant’s active employment and assuming achievement of the performance
measures at the target level.



5 

 

(e)       Notwithstanding anything herein to the contrary, no Stock Option shall
be exercisable beyond the last day of the original term of such Stock Option.

(f)       Notwithstanding the provisions of this Section 2.9, the effect of a
Change in Control on the vesting/exercisability of Stock Options, Restricted
Stock Awards and Restricted Stock Units is as set forth in Article 4.

(g)       Notwithstanding the foregoing, for so long as the Bank may be
designated as being in troubled condition by its primary Federal banking
regulator, no Awards under this Plan that would be subject to 12 C.F.R. Part 359
shall be granted without the prior approval of the Company’s primary Federal
banking regulator with the concurrence of the Federal Deposit Insurance
Corporation.

ARTICLE 3 - Shares Subject to Plan

Section 3.1     Available Shares.  The shares of Stock with respect to which
Awards may be made under the Plan shall be shares currently authorized but
unissued, currently held or, to the extent permitted by applicable law,
subsequently acquired by the Company, including shares purchased in the open
market or in private transactions.

Section 3.2     Share Limitations. 

(a)       Share Reserve. Subject to the following provisions of this Section
3.2, the maximum number of shares of Stock that may be delivered to Participants
and their beneficiaries under the Plan shall be equal to 3,300,000 shares of
Stock. Subject to the limitations in Section 3.2(b), Awards under the Plan may
be made in any combination of shares of Restricted Stock Awards, Restricted
Stock Units or Stock Options and all Awards may be granted as either Restricted
Stock Awards, Restricted Stock Units or Stock Options, in the discretion of the
Committee, and all Stock Options may be granted as Incentive Stock Options. The
aggregate number of shares available for grant under this Plan and the number of
shares of Stock subject to outstanding awards shall be subject to adjustment as
provided in Section 3.4.

(b)       Prohibition on Liberal Share Recycling. For purposes of this Section
3.2, the number of shares of Stock available for the grant of additional Stock
Options, Restricted Stock Awards or Restricted Stock Units shall be reduced by
the number of shares of Stock previously granted, subject to the following: to
the extent any shares of Stock covered by an Award (including Restricted Stock
Awards and Restricted Stock Units) under the Plan are not delivered to a
Participant or beneficiary for any reason, including because the Award is
forfeited or canceled or because a Stock Option is not exercised, then such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan. To
the extent (i) a Stock Option is exercised by using an actual or constructive
exchange of shares of Stock to pay the Exercise Price; (ii) shares of Stock are
withheld to satisfy withholding taxes upon exercise or vesting of an Award
granted hereunder; or (iii) shares are withheld to satisfy the exercise price of
Stock Options in a net settlement of Stock Options, then the number of shares of
Stock available shall be reduced by the gross number of shares of Stock issued
rather than by the net number of shares of Stock issued. In addition, Stock
purchased on the open market with the cash proceeds from the exercise of Stock
Options under the Plan will not be added to the number of shares of Stock
authorized for grant under Section 3.2(a) and will not be available for future
grants of Awards under the Plan.

Section 3.3     Limitations on Grants to Individuals and Directors or
Consultants.

(a)       The maximum number of shares of Stock, in the aggregate, that may be
covered by a Stock Option, Restricted Stock Award or Restricted Stock Unit
granted to any one Employee, non-Employee Director or Consultant pursuant to
Section 3.2 during any calendar year shall be 500,000.

 

6 

 

(b)       The aggregate number of shares available for grant under this Plan and
the number of shares subject to outstanding Awards, including the limit on the
number of Awards available for grant under this Plan described in this Section
3.3, shall be subject to adjustment as provided in Section 3.4.

Section 3.4     Corporate Transactions. 

(a)       General. In the event any recapitalization, forward or reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or exchange of shares of Stock or other securities, stock dividend or other
special and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of (i)
the number and kind of securities deemed to be available thereafter for grants
of Stock Options, Restricted Stock Awards and Restricted Stock Units in the
aggregate to all Participants and individually to any one Participant; (ii) the
number and kind of securities that may be delivered or deliverable in respect of
outstanding Stock Options, Restricted Stock Awards and Restricted Stock Units;
and (iii) the Exercise Price of Stock Options. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Stock Options, Restricted Stock Awards and Restricted Stock Units
(including, without limitation, cancellation of Stock Options, Restricted Stock
Awards and Restricted Stock Units in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution or exchange of Stock
Options, Restricted Stock Awards and Restricted Stock Units using stock of a
successor or other entity) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any parent or Subsidiary or the financial statements of
the Company or any parent or Subsidiary, or in response to changes in applicable
laws, regulations, or accounting principles.

(b)       Merger in which Company is Not Surviving Entity. In the event of any
merger, consolidation, or other business reorganization (including, but not
limited to, a Change in Control) in which the Company is not the surviving
entity, unless otherwise determined by the Committee at any time at or after
grant and prior to the consummation of such merger, consolidation or other
business reorganization, any Stock Options, Restricted Stock Awards and
Restricted Stock Units, respectively, granted under the Plan which remain
outstanding shall be converted into Stock Options, Restricted Stock Awards and
Restricted Stock Units, as applicable, to purchase voting common equity
securities of the business entity which survives such merger, consolidation or
other business reorganization having substantially the same terms and conditions
as the outstanding Stock Options, Restricted Stock Awards and Restricted Stock
Units, as applicable, under this Plan and reflecting the same economic benefit
(for Stock Options, as measured by the difference between the aggregate Exercise
Price and the value exchanged for outstanding shares of Stock in such merger,
consolidation or other business reorganization), all as determined by the
Committee prior to the consummation of such merger; provided, however, that the
Committee may, at any time prior to the consummation of such merger,
consolidation or other business reorganization, direct that all, but not less
than all, outstanding Stock Options, Restricted Stock Awards and Restricted
Stock Units, as applicable, be canceled as of the effective date of such merger,
consolidation or other business reorganization in exchange: (i) for Stock
Options, a cash payment per share of Stock equal to the excess (if any) of the
value exchanged for an outstanding share of Stock in such merger, consolidation
or other business reorganization over the Exercise Price of the Stock Option
being canceled; provided, further, that in the event the Exercise Price of
outstanding Stock Options exceed the value to be exchanged for an outstanding
share of Stock (an “Underwater Stock Option”) in such merger, consolidation or
other business reorganization, the Committee may, in its discretion, cancel and
terminate such Underwater Stock Options without the consent of the holder of the
Stock Option and without any payment to such holder, and (ii) for Restricted
Stock Awards and Restricted Stock Units, as applicable, a cash payment per share
of Stock equal to the value exchanged for an outstanding share of Stock in such
merger, consolidation or other business reorganization.

Section 3.5     Delivery of Shares.  Delivery of shares of Stock or other
amounts under the Plan shall be subject to the following:

(a)       Compliance with Applicable Laws.  Notwithstanding any other provision
of the Plan, the Company shall have no obligation to deliver any shares of Stock
or make any other distribution of benefits under the Plan unless such delivery
or distribution complies with all applicable laws (including, the requirements
of the Securities Act), and the applicable requirements of any Exchange or
similar entity.

 

7 

 



(b)       Certificates.  To the extent that the Plan provides for the issuance
of shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
Exchange.

ARTICLE 4 - CHANGE IN CONTROL

Section 4.1     Consequence of a Change in Control. Subject to the provisions of
Section 2.6 (relating to vesting and acceleration) and Section 3.4 (relating to
the adjustment of shares), and except as otherwise provided in the Plan or as
determined by the Committee and set forth in the terms of any Award Agreement or
as set forth in an employment, change in control or severance agreement entered
into by and between the Company and/or the Bank and an Employee:

(a)        At the time of an Involuntary Termination at or following a Change in
Control, all Stock Options then held by the Participant shall become fully
earned and exercisable (subject to the expiration provisions otherwise
applicable to the Stock Option). All Stock Options may be exercised for a period
of one year following the Participant’s Involuntary Termination, provided,
however, that no Stock Option shall be eligible for treatment as an ISO in the
event such Stock Option is exercised more than three (3) months following such
Involuntary Termination. To the extent not specified herein or in the Award
Agreement, the Committee shall have the discretion to determine the treatment of
outstanding unvested Awards, provided, however, that any such Awards will be
deemed earned and shall vest if not assumed by a successor entity.

(b)       At the time of an Involuntary Termination at or following Change in
Control, all Awards of Restricted Stock described in Section 2.1(b) and
Restricted Stock Units described in Section 2.1(c) shall become fully earned and
vested immediately. Notwithstanding the above, any Awards, the vesting of which
are based on satisfaction of performance-based conditions will be vested as
specified in subsection (c) hereof.

(c)       In the event of a Change in Control, any performance measure attached
to an Award under the Plan shall vest, pro-rata, based on the portion of the
performance period occurring and at the “target” level, unless the data supports
that the performance measures have been achieved at a higher level than target
as of the effective date of the Change in Control, in which case, the Award will
vest at such higher level.

(d)       Notwithstanding the foregoing, in the event of a Change in Control,
the Committee may take any of the following actions with respect to any or all
outstanding Awards: the Committee may (i) determine that outstanding Stock
Options shall accelerate and become exercisable, in whole or in part, upon the
Change in Control or upon such other event as the Committee determines, (ii)
determine that the restrictions and conditions on outstanding Restricted Stock
Awards or Restricted Stock Units shall lapse, in whole or in part, upon the
Change in Control or upon such other event as the Committee determines, (iii)
determine that Participants holding Restricted Stock Units or Dividend
Equivalent Rights shall receive a payment in settlement of such Restricted Stock
Units or Dividend Equivalent Rights in an amount determined by the Committee,
(iv) require that Participants surrender their outstanding Stock Options in
exchange for a payment by the Company, in cash or Stock, as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Stock subject to the Participant’s unexercised Stock Options
exceeds the Exercise Price of the Stock Options, or (v) after giving
Participants an opportunity to exercise their outstanding Stock Options,
terminate any or all unexercised Stock Options at such time as the Committee
deems appropriate. Such surrender, termination or settlement shall take place as
of the date of the Change in Control or such other date as the Committee may
specify. The Committee shall have no obligation to take any of the foregoing
actions. Additionally, the Board may, in its discretion, take any action and
exercise any power, privilege or discretion conferred on the Committee under the
Plan with the same force and effect under the Plan as if done or exercised by
the Committee, as permitted or required by applicable law.

 

8 

 

Section 4.2     Definition of Change in Control. For purposes of this Agreement,
the term “Change in Control” shall mean the consummation by the Company or the
Bank, in a single transaction or series of related transactions, of any of the
following:

(a)       Merger: The Company or the Bank merges into or consolidates with
another entity, or merges another bank or corporation into the Company or the
Bank, and as a result, less than a majority of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of the Company or the Bank immediately before the
merger or consolidation;

(b)       Acquisition of Significant Share Ownership: A person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s or the Bank’s Voting Securities; provided, however, that this
clause (b) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
Voting Securities;

(c)       Change in Board Composition: During any period of two consecutive
years, individuals who constitute the Company’s or the Bank’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority of the Company’s or the Bank’s Board of Directors; provided,
however, that for purposes of this clause (c), each director who is first
elected by the board (or first nominated by the board for election by the
stockholders) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period or who is appointed as a
director as a result of a directive, supervisory agreement or order issued by
the primary federal regulator of the Company or the Bank or by the Federal
Deposit Insurance Corporation shall be deemed to have also been a director at
the beginning of such period; or

(d)       Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

Notwithstanding the foregoing, in the event that an Award constitutes Deferred
Compensation, and the settlement of, or distribution of benefits under, such
Award is to be triggered solely by a Change in Control, then with respect to
such Award, a Change in Control shall be defined as required under Code Section
409A, as in effect at the time of such transaction.

ARTICLE 5 - COMMITTEE

Section 5.1     Administration. The Plan shall be administered by the members of
the Compensation Committee of the Company who are Disinterested Board Members.
If the Committee consists of fewer than three Disinterested Board Members, then
the Board shall appoint to the Committee such additional Disinterested Board
Members as shall be necessary to provide for a Committee consisting of at least
three Disinterested Board Members. Any members of the Committee who do not
qualify as Disinterested Board Members shall abstain from participating in any
discussion or decision to make or administer Awards that are made to
Participants who at the time of consideration for such Award are persons subject
to the short-swing profit rules of Section 16 of the Exchange Act. The Board (or
if necessary to maintain compliance with the applicable list of standards, those
members of the Board who are “independent directors” under the corporate
governance statutes or rules of any national Exchange on which the Company
lists, has listed or seeks to list its securities) may, in their discretion,
take any action and exercise any power, privilege or discretion conferred on the
Committee under the Plan with the same force and effect under the Plan as if
done or exercised by the Committee.

Section 5.2     Powers of Committee.  The administration of the Plan by the
Committee shall be subject to the following:

(a)        The Committee will have the authority and discretion to select from
among the Company’s and its Subsidiaries’ Employees and Directors and
consultants those persons who shall receive Awards, to determine the time or
times of receipt, to determine the types of Awards and the number of shares
covered by the Awards, to establish the terms, conditions, features (including
automatic exercise in accordance with Section 7.18 hereof), performance
criteria, restrictions (including without limitation, provisions relating to
non-competition, non-solicitation and confidentiality), and other provisions of
such Awards (subject to the restrictions imposed by Article 6), to cancel or
suspend Awards and to reduce, eliminate or accelerate any restrictions or
vesting requirements applicable to an Award at any time after the grant of the
Award (subject to the restrictions imposed by Section 2.6 hereof) or to extend
the time period to exercise a Stock Option, provided that such extension is
consistent with Code Section 409A.

 

9 

 



(b)       The Committee will have the authority and discretion to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan.

(c)       The Committee will have the authority to define terms not otherwise
defined herein.

(d)       Any interpretation of the Plan by the Committee and any decision made
by it under the Plan is final and binding on all persons.

(e)       In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the charter
and bylaws of the Company and applicable corporate law.

(f)       The Committee will have the authority to (i) suspend a Participant’s
right to exercise a Stock Option during a blackout period (or similar restricted
period) or to exercise in a particular manner (i.e., such as a “cashless
exercise” or “broker-assisted exercise”) to the extent that the Committee deems
it necessary or in the best interests of the Company in order to comply with the
securities laws and regulations issued by the SEC (the “Blackout Period”); and
(ii) to extend the period to exercise a Stock Option by a period of time equal
to the Blackout Period, provided that such extension does not violate Section
409A of the Code, the Incentive Stock Option requirements or applicable laws and
regulations.

Section 5.3     Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of an Exchange upon which the Company lists
its shares or the Plan, or as necessary to comply with the exemptive provisions
of Rule 16b-3 promulgated under the Exchange Act, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it, including: (a) delegating to a committee
of one or more members of the Board the authority to grant Awards under the
Plan; or (b) delegating to a committee of one or more members of the Board who
are not “non-employee directors,” within the meaning of Rule 16b-3, the
authority to grant Awards under the Plan to eligible persons who are not then
subject to Section 16 of the Exchange Act; or (c) delegating to a committee of
one or more members of the Board who would be eligible to serve on the
Compensation Committee of the Company pursuant to the listing requirements
imposed by any Exchange on which the Company lists, has listed or seeks to list
its securities, the authority to grant awards under the Plan.  The acts of such
delegates shall be treated hereunder as acts of the Committee and such delegates
shall report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards so granted. Any such allocation or delegation
may be revoked by the Committee at any time.

Section 5.4     Information to be Furnished to Committee.  As may be permitted
by applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties.  The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.



10 

 

 

Section 5.5     Committee Action. The Committee shall hold such meetings, and
may make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of theCommittee without holding a meeting,
shall be deemed to be actions of the Committee. Subject to Section 5.1, all
actions of the Committee shall be final and conclusive and shall be binding upon
the Company, Participants and all other interested parties. Any person dealing
with the Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

ARTICLE 6 - AMENDMENT AND TERMINATION

Section 6.1     General.  The Board may, as permitted by law, at any time, amend
or terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.7, Section 3.4 and
Section 6.2) may cause the Award to violate Code Section 409A, may cause the
repricing of a Stock Option, or, in the absence of written consent to the change
by the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely impair the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; provided, however, that, no amendment may
(i) materially increase the benefits accruing to Participants under the Plan;
(ii) materially increase the aggregate number of securities which may be issued
under the Plan, other than pursuant to Section 3.4; or (iii) materially modify
the requirements for participation in the Plan, unless the amendment under (i),
(ii) or (iii) above is approved by the Company’s stockholders.

Section 6.2     Amendment to Conform to Law and Accounting Changes. 
Notwithstanding any provision in this Plan or any Award Agreement to the
contrary, the Committee may amend the Plan or any Award Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of (i) conforming the Plan or the Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A); or (ii) avoiding an accounting treatment
resulting from an accounting pronouncement or interpretation thereof issued by
the SEC or Financial Accounting Standards Board subsequent to the adoption of
the Plan or the making of the Award affected thereby, which, in the sole
discretion of the Committee, may materially and adversely affect the financial
condition or results of operations of the Company. By accepting an Award under
this Plan, each Participant agrees and consents to any amendment made pursuant
to this Section 6.2 or Section 2.7 to any Award granted under the Plan without
further consideration or action.

ARTICLE 7 - GENERAL TERMS

Section 7.1     No Implied Rights.

(a)       No Rights to Specific Assets.  Neither a Participant nor any other
person shall by reason of participation in the Plan acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including any specific funds, assets, or other property which the
Company or any Subsidiary, in its sole discretion, may set aside in anticipation
of a liability under the Plan.  A Participant shall have only a contractual
right to the shares of Stock or amounts, if any, payable or distributable under
the Plan, unsecured by any assets of the Company or any Subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Subsidiary shall be sufficient to pay any benefits to any person.

(b)       No Contractual Right to Employment or Future Awards.  The Plan does
not constitute a contract of employment or service, and selection as a
Participant will not give any Participant the right to be retained in the employ
of, or provide services to, the Company or any Subsidiary or any right or claim
to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan.  No individual shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to
receive a future Award under the Plan.

(c)       No Rights as a Stockholder. Except as otherwise provided in the Plan
or in the Award Agreement, no Award under the Plan shall confer upon the holder
thereof any rights as a stockholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.

 

11 

 



Section 7.2     Transferability.  Except as otherwise so provided by the
Committee, ISOs under the Plan are not transferable except (i) as designated by
the Participant by will or by the laws of descent and distribution; (ii) to a
trust established by the Participant, if under Code Section 671 and applicable
state law, the Participant is considered the sole beneficial owner of the Stock
Option while held in trust; or (iii) between spouses incident to a divorce or
pursuant to a domestic relations order, provided, however, that in the case of a
transfer within the meaning of this subparagraph (iii), the Stock Option shall
not qualify as an ISO as of the day of such transfer. The Committee shall have
the discretion to permit the transfer of vested Stock Options (other than ISOs)
under the Plan; provided, however, that such transfers shall be limited to
Immediate Family Members of Participants, trusts and partnerships established
for the primary benefit of such family members or to charitable organizations,
and; provided, further, that such transfers are not made for consideration to
the Participant.

Awards of Restricted Stock shall not be transferable prior to the time that such
Awards vest in the Participant. A Restricted Stock Unit is not transferable,
except in the event of death, prior to the time that the Restricted Stock Unit
Award vests and is earned and the property in which the Restricted Stock Unit is
denominated is distributed to the Participant or the Participant’s Beneficiary.

Section 7.3     Designation of Beneficiaries.  A Participant hereunder may file
with the Company a written designation of a beneficiary or beneficiaries under
this Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise
(unless such disposition is pursuant to a domestic relations order); provided,
however, that if the Committee is in doubt as to the entitlement of any such
beneficiary to any Award, the Committee may determine to recognize only the
legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

Section 7.4     Non-Exclusivity.  Neither the adoption of this Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including, without limitation, the granting of Restricted Stock
Awards, Restricted Stock Units or Stock Options, and such arrangements may be
either generally applicable or applicable only in specific cases.

Section 7.5     Award Agreement.  Each Award granted under the Plan shall be
evidenced by an Award Agreement signed by the Participant. A copy of the Award
Agreement, in any medium chosen by the Committee, shall be provided (or made
available electronically) to the Participant.

Section 7.6     Form and Time of Elections/Notification Under Code Section
83(b).  Unless otherwise specified herein, each election required or permitted
to be made by any Participant or other person entitled to benefits under the
Plan, and any permitted modification or revocation thereof, shall be filed with
the Company at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, as the Committee shall
require. Notwithstanding anything herein to the contrary, the Committee may, on
the date of grant or at a later date, as applicable, prohibit an individual from
making an election under Code Section 83(b). If the Committee has not prohibited
an individual from making this election, an individual who makes this election
shall notify the Committee of the election within ten (10) days of filing notice
of the election with the Internal Revenue Service. This requirement is in
addition to any filing and notification required under the regulations issued
under the authority of Code Section 83(b).

Section 7.7     Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information upon which the person is
acting considers pertinent and reliable, and signed, made or presented by the
proper party or parties.



12 

 

 

Section 7.8      Tax Withholding.  Where a Participant is entitled to receive
shares of Stock upon the vesting or exercise of an Award, the Company shall have
the right to require such Participant to pay to the Company the amount of any
tax that the Company is required to withhold with respect to such vesting or
exercise, or, in lieu thereof, to retain, or to sell without notice, a
sufficient number of shares of Stock to cover the amount required to be
withheld. To the extent determined by the Committee and specified in an Award
Agreement, a Participant shall have the right to direct the Company to satisfy
an amount up to a Participant’s highest marginal tax rate provided such
withholding does not trigger liability accounting under FASB ASC Topic 718 or
its successor required for federal, state and local tax withholding by (i) with
respect to a Stock Option, reducing the number of shares of Stock subject to the
Stock Option (without issuance of such shares of Stock to the Stock Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
share of Stock on the exercise date over the Exercise Price per share of Stock;
and (ii) with respect to Restricted Stock Awards and Restricted Stock Units,
withholding a number of shares (based on the Fair Market Value on the vesting
date) otherwise vesting that would satisfy the tax withholding in an amount up
to a Participant’s highest marginal rate provided such withholding does not
trigger liability accounting under FASB ASC Topic 718 or its successor. Provided
there are no adverse accounting consequences to the Company (a requirement to
have liability classification of an award under FASB ASC Topic 718 is an adverse
consequence), a Participant who is not required to have taxes withheld may
require the Company to withhold in accordance with the preceding sentence as if
the Award were subject to tax withholding requirements at the Participant’s
highest marginal tax rate.

Section 7.9       Action by Company or Subsidiary.  Any action required or
permitted to be taken by the Company or any Subsidiary shall be by resolution of
its board of directors, or by action of one or more members of the Board
(including a committee of the Board) who are duly authorized to act for the
Board, or (except to the extent prohibited by applicable law or applicable rules
of the Exchange on which the Company lists its securities) by a duly authorized
officer of the Company or such Subsidiary.

Section 7.10      Successors.  All obligations of the Company under the Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.

Section 7.11      Indemnification.  To the fullest extent permitted by law and
the Company’s governing documents, each person who is or shall have been a
member of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Section 5.3, or an Employee of the
Company, shall be indemnified and held harmless by the Company against and from
any loss (including amounts paid in settlement), cost, liability or expense
(including reasonable attorneys’ fees) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided
that he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf, unless such loss, cost, liability, or expense is a
result of his or her own willful misconduct or except as expressly provided by
statute or regulation. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless. The foregoing right to indemnification shall include the right to be
paid by the Company the expenses incurred in defending any such proceeding in
advance of its final disposition, provided, however, that, if required by
applicable law, an advancement of expenses shall be made only upon delivery to
the Company of an undertaking, by or on behalf of such persons to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that such person is not
entitled to be indemnified for such expenses.

Section 7.12     No Fractional Shares.  Unless otherwise permitted by the
Committee, no fractional shares of Stock shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine whether cash or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated by rounding down.



13 

 

 

Section 7.13     Governing Law.  The Plan, all Awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws, except as superseded by applicable federal law.
The federal and state courts located in the State of Delaware, shall have
exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan. By accepting any award under this Plan, each
Participant and any other person claiming any rights under the Plan agrees to
submit himself or herself and any legal action that the Participant brings under
the Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.

Section 7.14     Benefits Under Other Plans.  Except as otherwise provided by
the Committee or as set forth in a Qualified Retirement Plan, Awards to a
Participant (including the grant and the receipt of benefits) under the Plan
shall be disregarded for purposes of determining the Participant’s benefits
under, or contributions to, any Qualified Retirement Plan, non-qualified plan
and any other benefit plans maintained by the Participant’s employer. The term
“Qualified Retirement Plan” means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).

Section 7.15     Validity.  If any provision of this Plan is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision has never been included herein.

Section 7.16     Notice.  Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan or in any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile, email or prepaid overnight courier to the
Company at its principal executive office. Such notices, demands, claims and
other communications shall be deemed given:

(a)       in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

(b)       in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

(c)       in the case of facsimile or email, the date upon which the
transmitting party received confirmation of receipt; provided, however, that in
no event shall any such communications be deemed to be given later than the date
they are actually received, provided they are actually received.

In the event a communication is not received, it shall only be deemed received
upon the showing of an original of the applicable receipt, registration or
confirmation from the applicable delivery service. Communications that are to be
delivered by U.S. mail or by overnight service to the Company shall be directed
to the attention of the Company’s Corporate Secretary, unless otherwise provided
in the Participant’s Award Agreement.

Section 7.17     Forfeiture Events. The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events include,
but are not limited to, termination of employment for cause, termination of the
Participant’s provision of Services to the Company or any Subsidiary, violation
of material Company or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct of the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary.

Section 7.18     Automatic Exercise. In the sole discretion of the Committee
exercised in accordance with Section 5.2(a) above, any Stock Options that are
exercisable but unexercised as of the day immediately before the tenth
anniversary of the date of grant may be automatically exercised, in accordance
with procedures established for this purpose by the Committee, but only if the
exercise price is less than the Fair Market Value of a share of Stock on such
date and the automatic exercise will result in the issuance of at least one (1)
whole share of Stock to the Participant after payment of the exercise price and
any applicable minimum tax withholding requirements. Payment of the exercise
price and any applicable tax withholding requirements shall be made by a net
settlement of the Stock Option whereby the number of shares of Stock to be
issued upon exercise are reduced by a number of shares having a Fair Market
Value on the date of exercise equal to the exercise price and any applicable
minimum tax withholding.

 

14 

 



Section 7.19     Regulatory Requirements. The grant and settlement of Awards
under this Plan shall be conditioned upon and subject to compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. 1828(k), and the rules and
regulations promulgated thereunder.

Section 7.20     Clawback Policy. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the federal
securities laws, any Participant who is subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve month period following the first public issuance or filing with the SEC
(whichever first occurred) of the financial document embodying such financial
reporting requirement.

In addition, Awards granted hereunder are subject to any clawback policy adopted
by the Board from time to time.

ARTICLE 8 - DEFINED TERMS; CONSTRUCTION

Section 8.1     In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:

(a)       “10% Stockholder” means an individual who, at the time of grant, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company.

(b)       “Award” means any Stock Option, Restricted Stock or Restricted Stock
Unit or any or all of them, or any other right or interest relating to stock or
cash, granted to a Participant under the Plan.

(c)       “Award Agreement” means the document (in whatever medium prescribed by
the Committee) which evidences the terms and conditions of an Award under the
Plan. The document is referred to as an agreement, regardless of whether a
Participant’s signature is required.

(d)       “Board” means the Board of Directors of the Company.

(e)       If the Participant is subject to a written employment agreement (or
other similar written agreement) with the Company or a Subsidiary that provides
a definition of termination for “Cause,” then, for purposes of this Plan, the
term “Cause” shall have meaning set forth in such agreement. In the absence of
such a definition, “Cause” means termination because of a Participant’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, material breach of the Bank’s Code of Ethics, material
violation of the Sarbanes-Oxley requirements for officers of public companies
that in the reasonable opinion of the Chief Executive Officer of the Bank or the
Board will likely cause substantial financial harm or substantial injury to the
reputation of the Bank, willfully engaging in actions that in the reasonable
opinion of the Board will likely cause substantial financial harm or substantial
injury to the business reputation of the Bank, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
routine traffic violations or similar offenses) or final cease-and-desist order,
or material breach of any provision of the contract.

(f)       “Change in Control” has the meaning ascribed to it in Section 4.2.

(g)       “Code” means the Internal Revenue Code of 1986, as amended, and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.

 

15 

 

(h)      “Consultant” means a non-Employee that performs bona fide services for
the Company, the services are not in connection with the offer or sale of
securities in a capital-raising transaction, and the Consultants do not directly
or indirectly promote or maintain a market for the Company’s securities.

(i)       [Reserved].

(j)       “Director” means (i) a member of the board of directors of the Company
or a Subsidiary; or (ii) a member of an advisory board to the board of directors
of the Company or Subsidiary.

(k)       If the Participant is subject to a written employment agreement (or
other similar written agreement) with the Company or a Subsidiary that provides
a definition of “Disability” or “Disabled,” then, for purposes of this Plan, the
terms “Disability” or “Disabled” shall have meaning set forth in such agreement.
In the absence of such a definition, “Disability” shall be defined in accordance
with the Bank’s long-term disability plan, or in the absence of a long-term
disability plan, in accordance with Code Section 409A. To the extent that an
Award hereunder is subject to Code Section 409A, “Disability” or “Disabled”
shall mean that a Participant: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering Employees.
Except to the extent prohibited under Code Section 409A, if applicable, the
Committee shall have discretion to determine if a termination due to Disability
has occurred.

(l)       “Disinterested Board Member” means a member of the Board who (i) is
not a current Employee of the Company or a Subsidiary; (ii) is not a former
employee of the Company or a Subsidiary who receives compensation for prior
Services (other than benefits under a tax-qualified retirement plan) during the
taxable year; (iii) has not been an officer of the Company or a Subsidiary; (iv)
does not receive compensation from the Company or a Subsidiary, either directly
or indirectly, for services as a consultant or in any capacity other than as a
Director except in an amount for which disclosure would not be required pursuant
to Item 404 of SEC Regulation S-K in accordance with the proxy solicitation
rules of the SEC, as amended or any successor provision thereto; and (v) does
not possess an interest in any other transaction, and is not engaged in a
business relationship for which disclosure would be required pursuant to Item
404(a) of SEC Regulation S-K under the proxy solicitation rules of the SEC, as
amended or any successor provision thereto. The term Disinterested Board Member
shall be interpreted in such manner as shall be necessary to conform to the
requirements of Rule 16b-3 promulgated under the Exchange Act and the corporate
governance standards imposed on compensation committees under the listing
requirements imposed by any Exchange on which the Company lists or seeks to list
its securities.

(m)       “Dividend Equivalent Rights” means the right to receive a payment, in
cash or stock, as applicable, equal to the amount of dividends paid on a share
of Stock, as specified in the Award Agreement.

(n)        “Employee” means any person employed by the Company or any
Subsidiary. Directors who are also employed by the Company or a Subsidiary shall
be considered Employees under the Plan.

(o)       “Exchange” means any national securities exchange on which the Stock
may from time to time be listed or traded.

(p)       “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

(q)       “Exercise Price” means the price established with respect to a Stock
Option pursuant to Section 2.2.

(r)       “Fair Market Value” on any date, means (i) if the Stock is listed on
an Exchange, the closing sales price on such Exchange or over such system on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported; or (ii) if
the Stock is not listed on a securities exchange, “Fair Market Value” shall mean
a price determined by the Committee in good faith on the basis of objective
criteria consistent with the requirements of Code Section 422 and applicable
provisions of Code Section 409A.

 

16 

 



(s)        A termination of employment by an Employee shall be deemed a
termination of employment for “Good Reason” as a result of the Participant’s
resignation from the employ of the Company or any Subsidiary upon the occurrence
of any of the following events:

(i)        a material diminution in the Participant’s base compensation;

(ii)       a material diminution in the Participant’s authority, duties or
responsibilities;

(iii)      a change in the geographic location at which the Participant must
perform his duties that is more than twenty-five (25) miles from the location of
the Participant’s principal workplace on the date of this Plan; or

(iv)      in the event a Participant is a party to an employment, change in
control or similar agreement that provides a definition for “Good Reason” or a
substantially similar term, then the occurrence of any event set forth in such
definition.

(t)       “Immediate Family Member” means with respect to any Participant (i)
any of the Participant’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (ii) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (iii) a trust in which any
combination of the Participant and persons described in section (i) and (ii)
above own more than fifty percent (50%) of the beneficial interests; (iv) a
foundation in which any combination of the Participant and persons described in
sections (i) and (ii) above control management of the assets; or (v) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (i) and (ii)
above control more than fifty percent (50%) of the voting interests.

(u)       “Involuntary Termination” means the Termination of Service of a
Participant by the Company or Subsidiary (other than termination for Cause) or
termination of employment by an Employee Participant for Good Reason.

(v)       “ISO” has the meaning ascribed to it in Section 2.1(a).

(w)        “Non-Qualified Option” means the right to purchase shares of Stock
that is either (i) granted to a Participant who is not an Employee; or (ii)
granted to an Employee and either is not designated by the Committee to be an
ISO or does not satisfy the requirements of Section 422 of the Code.

(x)       “Participant” means any individual who has received, and currently
holds, an outstanding Award under the Plan.

(y)       [Reserved].

(z)       “Restricted Stock” or “Restricted Stock Award” has the meaning
ascribed to it in Sections 2.1(b) and 2.3. 

(aa)     “Restricted Stock Unit” has the meaning ascribed to it in Sections
2.1(c) and 2.4.

(bb)     “Restriction Period” has the meaning set forth in Section 2.4(b)(iii).

 

17 

 

(cc)     “Retirement” means, unless otherwise specified in an Award Agreement,
retirement from employment as an Employee on or after the attainment of age 65,
or Termination of Service as a Director on or after the attainment of the latest
age at which a Director is eligible for election or appointment as a voting
member of the board of directors under the charter, or if there are no age
limitations for serving as a Director, then age 70, provided, however, that
unless otherwise specified in an Award Agreement, an Employee who is also a
Director shall not be deemed to have terminated due to Retirement for purposes
of vesting of Awards and exercise of Stock Options until both Service as an
Employee and Service as a Director has ceased. A non-Employee Director will be
deemed to have terminated due to Retirement under the provisions of this Plan
only if the non-Employee Director has terminated Service on the board(s) of
directors of the Company and any Subsidiary or affiliate in accordance with
applicable Company policy, following the provision of written notice to such
board(s) of directors of the non-Employee Director’s intention to retire. A
non-employee Director who continues in Service as a director emeritus or
advisory director shall be deemed to be in Service of the Employer for purposes
of vesting of Awards and exercise of Stock Options.

(dd)      “SEC” means the United States Securities and Exchange Commission.

(ee)       “Securities Act” means the Securities Act of 1933, as amended from
time to time.

(ff)        “Service” means service as an Employee, Consultant or non-Employee
Director of the Company or a Subsidiary, as the case may be, and shall include
service as a director emeritus or advisory director. Service shall not be deemed
interrupted in the case of sick leave, military leave or any other absence
approved by the Company or a Subsidiary, in the case of transferees between
payroll locations or between the Company, a Subsidiary or a successor.

(gg)      “Stock” means the common stock of the Company, $1.00 par value per
share.

(hh)      “Stock Option” has the meaning ascribed to it in Sections 2.1(a) and
2.2.

(ii)        “Subsidiary” means any corporation, affiliate, bank or other entity
which would be a subsidiary corporation with respect to the Company as defined
in Code Section 424(f) and, other than with respect to an ISO, shall also mean
any partnership or joint venture in which the Company and/or other Subsidiary
owns more than 50% of the capital or profits interests.

(jj)       “Termination of Service” means the first day occurring on or after a
grant date on which the Participant ceases to be an Employee or Director
(including a director emeritus or advisory director) of the Company or any
Subsidiary, regardless of the reason for such cessation, subject to the
following:

(i)       The Participant’s cessation as an Employee shall not be deemed to
occur by reason of the transfer of the Participant between the Company and a
Subsidiary or between two Subsidiaries.

(ii)       The Participant’s cessation as an Employee shall not be deemed to
occur by reason of the Participant’s being on a bona fide leave of absence from
the Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s Services, provided such leave of absence does not
exceed six months, or if longer, so long as the Employee retains a right to
reemployment with the Company or Subsidiary under an applicable statute or by
contract. For these purposes, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform Services for the Company or Subsidiary. If the period of leave
exceeds six months and the Employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six-month
period. For purposes of this sub-section, to the extent applicable, an
Employee’s leave of absence shall be interpreted by the Committee in a manner
consistent with Treasury Regulation Section 1.409A-1(h)(1).

(iii)       If, as a result of a sale or other transaction, the Subsidiary for
whom Participant is employed (or to whom the Participant is providing Services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
Services.

 

18 

 



(iv)       Except to the extent Section 409A of the Code may be applicable to an
Award, and subject to the foregoing paragraphs of this sub-section, the
Committee shall have discretion to determine if a Termination of Service has
occurred and the date on which it occurred. In the event that any Award under
the Plan constitutes Deferred Compensation (as defined in Section 2.7), the term
Termination of Service shall be interpreted by the Committee in a manner
consistent with the definition of “Separation from Service” as defined under
Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii). For
purposes of this Plan, a “Separation from Service” shall have occurred if the
Company or Subsidiary and the Participant reasonably anticipate that no further
Services will be performed by the Participant after the date of the Termination
of Service (whether as an employee or as an independent contractor) or the level
of further Services performed will be less than 50% of the average level of bona
fide Services in the 36 months immediately preceding the Termination of Service.
If a Participant is a “Specified Employee,” as defined in Code Section 409A and
any payment to be made hereunder shall be determined to be subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible) shall be delayed and shall be
paid on the first day of the seventh month following Participant’s Separation
from Service.

(v)       With respect to a Participant who is a Director, cessation as a
Director will not be deemed to have occurred if the Participant continues as a
director emeritus or advisory director. With respect to a Participant who is
both an Employee and a Director, termination of employment as an Employee shall
not constitute a Termination of Service for purposes of the Plan so long as the
Participant continues to provide Service as a Director or director emeritus or
advisory director.

(kk)       “Voting Securities” means any securities which ordinarily possess the
power to vote in the election of directors without the happening of any
pre-condition or contingency.

Section 8.2     In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:

(a)       actions permitted under this Plan may be taken at any time and from
time to time in the actor’s reasonable discretion;

(b)       references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;

(c)       in computing periods from a specified date to a later specified date,
the words “from” and “commencing on” (and the like) mean “from and including,”
and the words “to,” “until” and “ending on” (and the like) mean “to, but
excluding”;

(d)       references to a governmental or quasi-governmental agency, authority
or instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

(e)       “indications of time of day mean Eastern Time;

(f)       “including” means “including, but not limited to”;

(g)       all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;

 

19 

 

(h)       all words used in this Plan will be construed to be of such gender or
number as the circumstances and context require;

(i)       the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to this Plan have been inserted solely for
convenience of reference and shall not be considered a part of this Plan nor
shall any of them affect the meaning or interpretation of this Plan or any of
its provisions;

(j)       any reference to a document or set of documents in this Plan, and the
rights and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k)       all accounting terms not specifically defined herein shall be
construed in accordance with Generally Accepted Accounting Principles.

 

 

20 